Citation Nr: 0900725	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-28 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from March 1970 
to November 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Winston-Salem, North 
Carolina.

Medical records from October 2004 indicate that while 
examining the veteran for recurrence of his right inguinal 
hernia, the examiner located a port site recurrence of 
another apparent hernia.  Later, in March 2006, the veteran 
underwent surgery to repair a ventral (abdominal) hernia near 
the site of his previously recurring right inguinal hernia.  
Whether these records refer to the same ventral hernia is 
unclear.  However, the veteran, through his representative, 
has asserted that his subsequent non-inguinal hernia(s) is 
secondarily related to his service-connected inguinal hernia.  
Therefore, the Board REFERS the issue to the RO for 
consideration.

Additionally, the veteran has previously alleged by letter in 
October 2004 and by a letter from his representative in 
December 2008 that he suffers from myalgia or neuralgia, 
nerves, depression, high blood pressure, chronic back pain, 
cramping, and numbness in his right leg as a result of his 
hernia.  The Board REFERS these issues to the RO for 
consideration.


FINDING OF FACT

The veteran's inguinal hernia is manifested throughout this 
appeal by subjective symptoms of lower right quadrant pain 
following a number of hernia repairs prior to this appeal; 
objective findings fail to show that he has been diagnosed as 
having a current inguinal hernia or that his post-operative 
disability requires use of a truss or belt.


CONCLUSION OF LAW

The criteria for a compensable rating for postoperative 
residuals of a right inguinal hernia repair are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7338 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that a July 2004 letter expressly informed the 
veteran that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim decided herein.  

After careful review of the claims folder, the Board finds 
that a July 2004 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the July 2004 letter advised the 
veteran what information and evidence was needed to 
substantiate his claim.  This letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran.  He was also specifically told that it was his 
responsibility to support his claim with appropriate 
evidence.  Finally the July 2004 letter advised him what 
information and evidence would be obtained by VA, namely, 
records such as medical records and records from other 
Federal agencies.  

The Board observes that the July 2004 letter was sent to the 
veteran prior to the December 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

A letter sent to the veteran in March 2006 explained how VA 
establishes a disability rating and effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

VCAA notice in accordance with Dingess, however, was sent 
after the initial adjudication of the veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
supplemental statements of the case were provided to the 
veteran in April 2008 and July 2008.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the veteran that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  Further, if the diagnostic code 
under which the veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by him demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
veteran.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in a VCAA letter issued in June 2008.  The veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life OR that the 
applicable diagnostic code under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by him 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result); the veteran was informed that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s); and 
examples of pertinent medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  

VCAA notice in accordance with Vazquez-Flores, however, was 
sent after the initial adjudication of the veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the June 2008 
letter fully complied with the requirements of Vazquez-
Flores, supra, and after the notice was provided the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran in July 2008.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  
Private treatment records from Decatur General Hospital, 
South Charlotte Primary Care, the Nalle Clinic, and 
Presbyterian Hospital are also of record.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  Finally, 
the veteran was afforded a VA examination with respect to the 
issue decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service treatment records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The veteran's service-connected right inguinal hernia is 
currently rated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2008).  Under this regulatory 
provision, a small, reducible hernia, a hernia without true 
hernia protrusion, or a hernia that is preoperative but 
remediable is rated as noncompensable.  A 10 percent rating 
is warranted for a recurrent post-operative hernia that is 
readily reducible and well supported by a truss or belt.  A 
small, post-operative recurrent hernia or an unoperated 
irremediable hernia that is not well supportable by a truss 
or that is not readily reducible warrants a 30 percent 
schedular rating.  A large post-operative, recurrent hernia 
that is considered inoperable, which is not well supported 
under ordinary conditions and is not readily reducible 
warrants a 60 percent rating.  Id.

The Board has considered whether staged ratings were 
appropriate in the present case.  See Hart v. Mansfield, No. 
05-2424, (U.S. Vet. App. Nov. 19, 2007).  See also Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For reasons discussed 
in more detail below, the Board finds that there is no 
competent evidence that the veteran's service-connected 
residuals of a right inguinal hernia have increased in 
severity during this appeal sufficient to warrant a higher 
evaluation; therefore, a staged rating is unnecessary.

The veteran was originally diagnosed with an inguinal hernia 
and operated on during service in September 1972.  Post-
operative service treatment records show the wound was well-
healed and that the veteran was generally doing well.  
However, from the time of his first inguinal hernia in 1972 
to the year 2000, the veteran suffered at least seven more 
recurrences.  During that time, the veteran's inguinal hernia 
was repeatedly described as small, recurrent, and reducible; 
there is no mention of the veteran requiring a truss or belt.     

The veteran has offered evidence that his hernia history has 
impacted his lifestyle and his ability to work.  At his March 
2008 and August 2004 VA exams, and on several other 
occasions, the veteran has complained of chronic pain 
throughout his lower right quadrant, especially during sexual 
intercourse.  The veteran has stated that his hernia was a 
factor in the dissolution of his marriage.  The veteran has 
frequently explained that he has been out of work since March 
2004 because of the pain.  The veteran had previously been 
loading trucks, driving a forklift, and painting, all of 
which caused him severe pain.  Partly because of his hernia 
condition, the veteran was granted a nonservice-connected 
pension in March 2007.   

Where entitlement to an increased rating is at issue, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
more recent medical evidence shows the veteran does not in 
fact currently suffer from a hernia.  The veteran received VA 
examinations in response to this claim in August 2004 and 
March 2008.  Both examiners noted evidence of his previous 
hernia operations, but neither examiner found an existing 
inguinal hernia.  The veteran's treating VA physicians 
reached a similar conclusion in December 2004 and July 2005.  
Additionally, the Board finds no evidence that the veteran 
necessitated a truss or belt to support his hernia in the 
past, which is a criterion at all compensable levels of 
Diagnostic Code 7738.  As the existence of a current, 
protruding hernia and a need for a truss or belt are major 
factors for any level of compensation under the regulation, 
the Board finds veteran is not entitled to a schedular 
increase.  See 38 C.F.R. § 4.114 (2008), Diagnostic Code 7738 
(evidencing a hernia "without true hernia protrusion" as 
being noncompensable).  

The Board has also considered whether the veteran is entitled 
to extra-schedular consideration.  Extra-schedular rating 
consideration is warranted when a "case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321 (2008).  In this case, the Board notes the veteran's 
consistent complaints of chronic pain, numerous hernial 
recurrences, and lack of employment since 2004. 

Nevertheless, the Board finds referral for extra-schedular 
rating is unwarranted.  In this regard, the Board finds it 
highly probative that the veteran does not currently suffer 
from a protruding hernia.  While extra-schedular analysis by 
its nature requires consideration of symptoms and 
circumstances outside the diagnostic code, consideration must 
still be founded upon an underlying impairment, which in this 
case is not currently present.  Although the veteran has had 
a number of recurrences of his inguinal hernia, he has had 
none since 2000.  As stated above, in determining whether any 
type of increased rating is appropriate, the veteran's 
current level of disability is of primary importance.  See 
Francisco, supra.  

Further, in considering the veteran's complaints of chronic 
pain, the Board notes two alternative causes expressed in the 
record.  First, an October 2005 VA examiner noted that the 
veteran's abdominal pain was probably due to the veteran's 
hernia-related scar.  This pain was taken into account by the 
RO in December 2004 when it granted service connection at a 
10 percent rating for the veteran's hernia-related residual 
scar.  Second, the March 2008 VA examiner attributed some of 
the veteran's pain to the abdominal hernia he suffered in 
2006.  These alternative etiologies, combined with medical 
evidence that the veteran does not currently suffer from a 
hernia, convince the Board that an extra-schedular increased 
rating is not warranted.

The Board acknowledges the veteran's repeated statements that 
his pain and other residual effects are due to his past 
hernias.  However, as a layperson, the veteran is not 
competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In sum, the medical evidence, including the fact that the 
veteran does not currently suffer from a right inguinal 
hernia, preponderates against the veteran's claim on both a 
schedular and extra-schedular basis.  Therefore, entitlement 
to an increased disability rating is denied.
ORDER

Entitlement to a compensable disability rating for a right 
inguinal hernia is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


